Roberts, J.
The court did not err in sustaining exceptions to the plea of failure of consideration; because it did not show an outstanding title in another. The vendor’s lien may have existed in favor of the assignee of the original vendor; but it had not been so adjudged. This would have been necessary, under the circumstances, to have vested any right in the purchaser, Slayton.
The lots were sold under an execution against William J. Ryan and Hancock, on the judgment in favor of M. K. Ryan, after the title to the lots had been made to plaintiffs in error, Summers and Weldon, by an arrangement between the parties con-, cerned. As neither of these defendants had a title to the lots at the time of the sale, and as there was no decree, establishing and enforcing the vendor’s lien, the title remains undisturbed in Summers and Weldon. Judgment affirmed, with ten per cent, damages.
Judgment affirmed.